UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                            No. 00-4456
MICHAEL HICKS,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                           (CR-99-445)

                    Submitted: February 28, 2001

                       Decided: March 16, 2001

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mark Bodner, Fairfax, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, William J. Lovett, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. HICKS
                                OPINION

PER CURIAM:

   Michael Hicks appeals the 51-month sentence he received after he
was convicted of assaulting a correctional officer at Lorton Reforma-
tory in violation of D.C. Code Ann. § 22-505(a) (1999). He contends
that the district court erred in sentencing him under the United States
Sentencing Guidelines. We affirm.

   In United States v. Young, 916 F.2d 147, 150 (4th Cir. 1990), this
Court held that the Guidelines apply to Virginia offenses assimilated
under 18 U.S.C.A. § 13 (West 2000), and to violations of the D.C.
Code which occur at Lorton. Hicks argues that 18 U.S.C.A. § 3551(a)
(West 2000), indicates that the Guidelines do not apply to acts of
Congress applicable exclusively in the District of Columbia.* Hicks
argues that, because his offense was neither a federal offense nor an
assimilated state offense, and he was not sentenced at the same time
for any federal or assimilated offenses, the Guidelines did not apply,
or at the very least, the rule of lenity should be invoked in construing
§ 3551 to find that they do not apply. Hicks attempts to distinguish
his case from Young by arguing that it is significant that he was sen-
tenced for a single D.C. Code violation, while the defendant in Young
was convicted and sentenced at the same time for a federal offense

    *Title 18, § 3551(a) provides:
     Except as otherwise specifically provided, a defendant who has
     been found guilty of an offense described in any Federal statute,
     including sections 13 and 1153 of this title, other than an Act of
     Congress applicable exclusively in the District of Columbia or
     the Uniform Code of Military Justice, shall be sentenced in
     accordance with the provisions of this chapter so as to achieve
     the purposes set forth in subparagraphs (A) through (D) of sec-
     tion 3553(a)(2) to the extent that they are applicable in light of
     all the circumstances of the case.
18 U.S.C.A. § 3551(a) (emphasis added).
  D.C. Code Ann. § 22-505(a) prohibits various forms of interference
with District of Columbia correctional officers whether the "institution or
facility is located within the District of Columbia or elsewhere."
                       UNITED STATES v. HICKS                        3
and an assimilated Virginia offense. He argues that Young did not
address the issue he raises here and is thus not dispositive.

   We find that Young governs this case. Although it did not directly
address the issue Hicks raises, Young held that the Guidelines applied
to all of Young’s convictions — a federal offense, a Virginia assimi-
lated offense, and a D.C. Code § 22-505(a) violation. Young, 916 F.2d
at 152. Moreover, Young did not make any distinction between a D.C.
Code violation being sentenced singly or with other offenses. The
clear import of Young is that the Guidelines apply to all violations of
the D.C. Code that are committed at Lorton.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

                                                          AFFIRMED